 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Smelting and Refining CompanyandLocalUnion 13886,International Union of District50, United Mine Workers of America(Ind.). Case28-CA-1435August 24, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn May 19, 1967, Trial Examiner Henry S.Sahm issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelationsAct, as amended, and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief, the General Counsel filedcross-exceptions and a supporting brief, and theRespondent filed a brief in reply to the GeneralCounsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, 1 conclusions, and recommen-dations of the Trial Examiner with the modifica-tions noted below.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,American Smelting and Refining Company,Silver Bell, Arizona, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order, as hereinmodified:1.Delete from paragraphs 1(a) and 2(a) of theTrial Examiner's Recommended Order the phrase"the reasonableness of."2.Substitute for paragraph 1(b) of the Trial Ex-aminer's Recommended Order the following:"(b)Unilaterally increasing rental charges ofcompany housing at Silver Bell, Arizona, withoutpriornotification to, and bargaining with, theUnion."3.Renumber paragraph 2(b) and 2(c) as para-graphs 2(c) and 2(d) in the Trial Examiner's Recom-mended Order, and insert the following as para-graph 2(b):"(b) Immediately reinstate the rental charges ineffect prior to the unilateral increase thereof atSilver Bell, Arizona, and make whole, with interestat 6 percent per annum, all the employees in theabove-described unit who have paid the increasedrental charges."4. In the second sentence of paragraph 2(b), nowrenumbered paragraph 2(c), delete the words "to befurnished," and substitute the words "on forms pro-vided...."5.Substitute for the notice attached to the TrialExaminer's Decision and marked "Appendix" theattached notice.'We find no merit in Respondent's contention that the matter of com-pany housing was not a mandatory subject of collective bargaining, where,as we here find, company ownershipand managementof rental facilitiesmaterially affect the employees' conditions of employment That no in-crease in rent was made between 1954 and 1966 indicates that the rentshave been below the prevailing rate This circumstance, coupled with theconvenience of living nearer to the place of work than the remaining em-ployees, has given the occupants of the Company's housing substantialadvantages which undoubtedly affect their conditions of employment SeeLehigh Portland Cement Company,205 F 2d 821 (C A 4), enfg 101NLRB 529 Moreover, the record shows that the Respondent, by relyingon the availability of company housing as a basis for rejecting the Union'sbargaining demands, in prior contract negotiations, for travel allowancepay for employees commuting to and from work, regarded its rental facili-ties as one of the employees' conditions of employment2We find merit in the General Counsel's exceptions to the Trial Ex-aminer's failure to require the Respondent to (1) reinstate the rentalcharges in effect prior to Respondent's unilateral increase of the saidrentals of its company housing at Silver Bell, Arizona, and (2) make wholewith interest the employees who have paid the increased rental charges Incircumstances involving violations of Section 8(a)(5) by unilaterally alter-ing established employment benefits, it is the Board's policy to orderrestoration of thestatus quo anteto the extent feasible and in the absenceof evidence establishing that to do so would impose an undue or unfairburden upon the respondent SeeSouthland Paper Mills, Inc ,161 N LRB1077 The Recommended Order shall be amended accordinglyAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT refuse, upon request, to con-sult and bargain collectively with Local Union13886, InternationalUnion of District 50,United Mine Workers of America (Ind.), as theexclusive representative of all the employeesin the bargaining unit described herein, withrespect to any changes in rentals charged forour company housing at Silver Bell, Arizona.The appropriate bargaining unit is:All employees in the classifications setforth in the collective-bargaining agree-167 NLRB No. 26 AMERICAN SMELTING AND REFINING CO205ment,effective during the period fromNovember 1, 1964,through September30, 1967;excluding all other employees,officeclericalemployees,guards,watchmen,and supervisors as defined inthe Labor Management Relations Act, asamended.WE WILL,upon request,bargain with LocalUnion 13886,International Union of District50, United Mine Workers of America(Ind.),the exclusive representative of all the em-ployees in the bargaining unit,with respect toany proposed changes in rentals charged forour company housing at Silver Bell, Arizona.WE WILLimmediately reinstate the rentalcharges in effect prior to our unilateral increasethereof at Silver Bell, Arizona,and make wholewith interest at 6 percent per annum all our em-ployees in the above-described unit who havepaid the increased rental charges.WE WILL NOT in any like or related mannerinterferewith the efforts of the above-namedUnion to bargain collectively on behalf of theemployees in the above-described unit.AMERICAN SMELT-ING AND REFININGCo.(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any othermaterial.If employees have any questionconcerning thisnotice or compliance with its provisions, they maycommunicatedirectlywiththe Board'sRegionalOffice,Federal Buildingand U.S. Court House,500 Gold Avenue, Room 7011, Albuquerque, NewMexico 87101, Telephone 247-0311,Extension2538.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY S. SAHM, Trial Examiner: Upon a charge filedOctober 3, 1966, by Local Union 13886, InternationalUnion of District 50, UnitedMineWorkers of America(Ind.),hereintheUnion, against American Smeltingand Refining Company, herein Respondent or the Com-pany, the General Counsel issued a complaintallegingRespondent violated Section 8(a)(5) and (1) of the Act.The answer denied thecommissionof any unfair laborpractices.This proceeding, with all parties represented, washeard by Trial Examiner Henry S. Salim at Tucson,Arizona, on January 17, 1967. At the conclusion of thehearing, the parties were given leave to file briefs whichwere received from the General Counsel and Respondenton February 21, 1967.Upon the entire record in this case and from observa-tion of the demeanor of the witnesses while testifying,there is hereby made the following:FINDINGS ANDCONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a New Jersey corporation. It maintainsa place of business at Silver Bell, Arizona, where it is en-gaged in the operation of a copper mine, crusher, and con-centrator.Annually itmines, sells, and distributesproducts valued in excess of $50,000, of which productsvalued in excess of $50,000 were shipped from said placeof business directly to States of the United States otherthan the State of Arizona and it purchases materialsvalued in excess of $50,000 from States other thanArizona. Respondent is engaged in commerce within themeaning of the Act.Ii.THE LABOR ORGANIZATION INVOLVEDLocal Union 13886, International Union of District 50,United Mine Workers of America (Ind.), is a labor or-ganization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe General Counsel contends that Respondentrefused to bargain with the Union by unilaterally increas-ing the rents of company-owned housing occupied byboth employees and nonemployees. The resolution of thisissue turns on whether the iental of company-ownedhousing was: (a) a mandatory subject of bargaining; (b) anelement of the employees' wages; or (c) a condition ofemployment within the meaning of Sections 8(a)(5) and8(d) which provide that it is an unfair labor practice for anemployer to refuse to bargain with a union in respect torates of pay, wages, and/or other terms and conditions ofemployment.B.The TestimonyRespondent is engaged in the operation of coppermines, a crusher, a concentrator, and the necessary ac-cessory facilities at Silver Bell, Arizona, which is locatedin a remote area of the State, approximately 40 miles fromTucson. Respondent started stripping the overburdenfrom the mine at this location in December 1951. Thestripping operation and the mining operation itself werecontracted out to Isbell Construction Company whoseemployees performed these operations until Respond-ent's employees took over their functions on April 1,1957.Respondent's crusher and concentrator werecompleted in 1954 and the first production from themine was shipped in that year. These facilities weremanned by employees of Respondent.About the same time that Isbell Construction Com-pany commenced the stripping operation for Respond-ent,Respondent began the construction of a townsiteat Silver Bell. The first houses were occupied in thefallof 1952. The townsite, as it presently exists, con-sists of 175 detached single-family dwellings of which 68are 3-bedroom houses and 107 are 2-bedroom houses. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere are also 24 2-and 3-bedroom apartments and 50trailer spaces. Additionally, the site contains a grocerystore, church, barber shop, post office, and service sta-tion.From 1952 until April 1, 1957, the houses, apart-ments, and trailer spaces were occupied by employees ofboth Isbell Construction Company and Respondent.Since April 1, 19, none of the tenants have been em-ployees of Isbell Construction Company.Upon completion of the crusher and concentrator in1954 Respondent recognized the Union as the bargainingrepresentative of its production and maintenance em-ployees at the Silver Bell unit. Since the mining em-ployees at that time were employed by Isbell Construc-tion Company, the recognized unit did not include miningemployees. The first labor agreement between Respond-ent and the Union, which was for a 2-year period, wasconcluded on December 15, 1954. Later agreements werenegotiated in 1956, 1959, 1961, 1962, and 1964. The cur-rent agreement, negotiated in 1964 has a termination dateof September 30, 1967. The mining employees ofRespondent, after Respondent took over the miningoperations, were included in the unit bargained for by theUnion in 1956. The mining employees were covered bythe 1956-59 collective-bargaining agreementand everysubsequent agreement since then.As of October 12, 1966, Respondent employed 317employees at its Silver Bell operation, of which 264 werebargaining unit employees and 53 were salaried em-ployees. Of the 264 bargaining unit employees, 175 or ap-proximately 66 percent lived in company housing atSilver Bell. The remaining 89 bargaining unit employeeslived 40 miles away in Tucson and also in the inter-mediate communities lying between Tucson and SilverBell. Thirty-three of the salaried employees lived in com-pany housing at Silver Bell. Five or six individuals notemployed by Respondent also occupy company housing.These individuals are the barber, the minister, the groceryclerk, and a few employees of Boyles Brothers which isperforming drilling work for Respondent under a subcon-tract with Respondent.Tenants of company housing enter into written leaseswith the Respondent covering terms of the tenancy.Operation and maintenance of the residences and thetownsite is performed by Respondent's maintenance em-ployees. Prior to September 1, 1966, the rental rate for a2-bedroom house was $45 and $50 for a 3-bedroomhouse. These rates covered rent, gas, electric, and waterutilitycharges.Employees pay their rent by payrolldeduction and all employees presently occupying com-pany housing units have authorized in writing suchpayroll deductions.No employee of Respondent is required to live in thecompany housing at Silver Bell. There were no vacanciesas of the time of the hearing in the 2- and 3-bedroomhouses and there is usually a waiting list for these houses.The Respondent's usual policy is to ask the family of anemployee who dies to vacate within a reasonable periodof time company housing which had been occupied by theemployee and his family.On duly 22, 1966, Respondent, by letter to each tenant,notified the tenants of the 2-bedroom houses that theirrent would be increased by $5 per month effective August1, 1966; and the tenants of the 3-bedroom houses thattheir rent would be increased by $10 per month effectiveAugust 1, 1966. No rental increases were made effectiveas to the apartment units or the trailer spaces. The deci-sion to increase rent and action taken pursuant to thisdecisionby Respondent, was done by Respondentwithout prior notification to or bargaining and consulta-tion with the Union. A few days later at a grievance meet-ing, the union representatives advised the Respondent'sofficials at the grievance meeting, that any increase inrent must be negotiated with the Union. The RespondentCompany told the union representatives that the houserent was not a bargaining matter and that it was exclusive-lywithin the prerogative of management. The Unionrequested that the Respondent meet with the Interna-tional and the Local Union to negotiate any proposed rentincrease.A meeting for this purpose was called byRespondent for August 17, 1966, at which meetingRespondent told representatives of the Union that itwould not bargain about its decision to increase the rent.At this meeting, the union representative told Respond-ent not to withhold any more money representing theraise in rent from employees' pay without gettingauthorizations for such additionalsums.New leases andauthorizations for increased payroll deductions were notobtained until some time after August 1, 1966. The rentincreases went into effect on September 1, 1966. Therent increases affected by the Respondent on September1, 1966, were the first and only increases in rent on the 2-and 3-bedroomhousing units since1952, which is thedate when Respondent first provided company housing.Union Representative Avenetti was a member of theUnion's negotiating committee at the 1956 negotiationsand at all subsequent negotiations including the 1964negotiations. Avenetti testified that at the 1956 negotia-tions, a Mr. Sabatino, who was then the Union's Interna-tional representative and chief negotiator, requested ofthe Respondent's negotiators an assurance that rents oncompany housing would not be increased so as to offsetany increases in pay that might be arrived at from negotia-tions.At the 1959 negotiations, Avenetti was presidentof the Union and he testified that again Respondent'snegotiators were asked by the Union if the rents would beincreased and the Company was asked for a letter to theeffect that rents would not be increased. The companywitnesses denied this ever occurred in the contractnegotiations of 1956 and 1959.At the negotiations in 1961, 1962, and 1964, testifiedthe Union's witnesses, the question of rent increases wasposed again by the Union, and Respondent again assuredtheUnion at the 1961, 1962, and 1964 bargainingmeetings that the rents would not be raised. Again, theCompany's witnesses denied the rent matter was everdiscussed at this or any other negotiation session between1956 and 1964 inclusive.There are no substantial salient discrepancies betweenthe testimony of the General Counsel's witnesses andthose called by the Respondent other than their diverserecollection whether the subject of rents for companyhousing was discussed in the various negotiations in theyears prior to 1964. With respect to the 1964 negotiationmeetings, it is found that Respondent's version which wascorroborated, and which is consonant and consistent withthe general pattern and sequence of events, is worthy ofbelief and therefore credited for the following reasons.Albert Avenetti, the Union's principal witness, testifiedthat in 1956 he held a position as recording secretary withthe Union and was also on the negotiating committee, andthat he participated in the negotiations in 1956. Avenettitestified that at these negotiations a Mr. Sabatino, an In- AMERICAN SMELTING AND REFINING COternational representative and chief negotiator of theUnion, "wanted it clarified and in that respect assurancefrom the company that rents would not be increased so asto off-set any increase in pay that might be arrived at fromnegotiations."He further testified that at the 1959negotiations the rental of property was again brought upwhen Avenetti (at that time president of the Local Union)asked Donald Jameson, a company official and negotia-tor, for reassurance that the rent would not be increased,and that Jameson gave him such reassurance. Then again,in the 1961-62 sessions, Avenetti testified, the Companyagain reassured the Union, upon being asked for suchreassurance by the Union, that the rent would not be in-creased, but that the Company would not give a letter tothat effect or embody it in a contract. Avenetti alsotestified that in the 1964 negotiations Jameson again con-ceded, under questioning by the Union, that the rentswould not be increased. But on cross-examanation,Avenetti was asked if he ever gave an affidavit to anyoneregarding the instant matter, to which Avenetti repliedthat he had given one to an investigator of the NationalLabor Relations Board. The affidavit, which is dated Oc-tober 10, 1966, was then produced and through cross-ex-amination as to the contents of this affidavit, it waselecited from Avenetti by counsel for Respondent thatthe only statement with respect to rent increases includedin the affidavit by Avenetti was that supposedly made bycompany negotiator Purvis in 1955, but Avenetti hadmade no mention in his affidavit of the statements whichAvenetti testified were purportedly made by Jameson in1959, 1961, 1962, and 1964. It is found, therefore, thatthe question of rental housing was not discussed by theparties during the negotiations which eventuated in theexecution of the 1964 collective-bargaining agreement.C.DiscussionBy Section 8(a)(5) of the National Labor RelationsAct, it is an unfair labor practice for an employer "torefuse to bargain collectively with the representatives ofhis employees, subject to the provisions of Section 9(a)."The latter section provides that employees' representa-tives shall represent all employees in their unit for thepurposes of collective bargaining "in respect to rates ofpay, wages, hours of employment or other conditions ofemployment." "Conditions of employment" are thosegenerally accepted as provisions proper to the dischargeof the mutual obligations of the employer and employeesor even those which might be deemed fairly debatablewhich relate to the actual business operation.The question as to whether the particular matter atissue lies within the scope of statutorily required collec-tive bargaining has been at issue more frequently inrecent years. In the past, most of the subjects of labor-management friction pertained to one or the other mattersspecified by the Act, the contested issue ordinarily havingbeen whether the acts of the employer did, in fact, amountto collective bargaining. However, with the achievementICourtshave required bargaining about a great variety of matters thatdo not relate to the actual performanceof work,including rentals of com-pany houses,N L R B v LehighPortland CementCompany,205 F 2d821 (C A 4); checkoffof union dues,N L R Bv Reed & Prince Manu-facturing Company,205 F 2d 131, 136 (C A 1),group health and ac-cident insurance,W WCross &Company v N L R B ,174 F 2d 875(C A 1), a profit-sharing retirementplan,N L R B vBlack-Clawson207of the basic objectives of increased wages, reasonablehours, and healthful working conditions, unions havedirected their efforts more to matters outside the ambit of"rates of pay, wages, hours of employment, and otherconditions of employment," and it is not too unreasonableto expect that such demands will more often be met withthe contention that they represent matters of managementprerogative, as to which there is no statutory requirementof negotiation.The question posed in the instant case is whether theparticular decision sought to be unilaterally justified bythe Respondent with respect to its company-owned hous-ing is a subject of mandatory collective bargaining withinstatutory phrase "terms and conditions of employment."1The basic question is whether the Company failed toconfer in good faith with respect to wages or other condi-tions of employment. As was said by Justice Stewart, inhis concurring opinion in theFibreboardcase:2It is important to note that the words of the statuteare words of limitation. The National Labor Rela-tionsAct does not say that the employer and em-ployees are bound to confer upon any subject whichinterests either of them; the specification of wages,hours, and other terms and conditions of employ-ment defines a limited category of issues subject tocompulsory bargaining. The limiting purpose of thestatute's language is made clear by the legislative his-tory of the present Act. As originally passed, theWagner Act contained no definition of the duty tobargain collectively. In the 1947 revision of the Act,the House bill contained a detailed but limited list ofsubjects of the duty to bargain, excluding all others.In conference the present language was substitutedfor the House's detailed specification. While the lan-guage thus incorporated in the 1947 legislation asenacted is not so stringent as that contained in theHouse bill, it nonetheless adopts the same basic ap-proach in seeking to define a limited class of bar-gainable issues.The phrase "conditions of employment" is nodoubt susceptible of diverse interpretations. At theextreme, the phrase could be construed to apply toany subject which is insisted upon as a prerequisitefor continued employment. Such an interpretation,which would in effect place the compulsion of theBoard behind any and all bargaining demands, wouldbe contrary to the intent of Congress, as reflected inthis legislative history. Yet there are passages in theCourt's opinion today which suggest just such an ex-pansive interpretation, for the Court's opinion seemsto imply that any issue which may reasonably dividean employer and his employees must be the subjectof compulsory collective bargaining.Only a narrower concept of "conditions of em-ployment"willserve the statutory purpose ofdelineating a limited category of issues which aresubject to the duty to bargain collectively. Seeking toeffect this purpose, at least seven circuits have in-Company,210 F 2d 523 (dictum) (C.A. 6), an employeestock purchaseplan,Richfield Oil Corporation v N L R B, 231 F 2d 717 (97 App. D C383), a retirement and pension plan,Inland SteelCo v N L R B, 170F 2d 247 (C A 7), and unionsecurity,N L R B v W T Grant Com-pany,199 F 2d 711 (C A9),N LR B v AndrewJergens Co ,175 F 2d130 (C A. 9)1Fibreboard v NLRB, 379 U S 203, 220 208DECISIONSOF NATIONALLABOR RELATIONS BOARDterpreted the statutory language to exclude variouskinds of management decisions from the scope of thedutyto bargain.In common parlance, the conditionsof a person'semployment are most obviously thevarious physical dimensions of his working environ-ment.What one's hours are to be, what amount ofwork is expected during those hours, what periods ofrelief are available, whatsafetypractices are ob-served,would all seem conditions of one's employ-ment.There areother less tangible but no less impor-tant characteristics of a person's employment whichmightalsobedeemed "conditions" - mostprominently the characteristic involved in this case,the security of one's employment. On one view of thematter,itcan be argued that the question whetherthere is to be a job is not a condition of employment;the question is not one of imposing conditions on em-ployment,but the more fundamental questionwhether there is to be employment at all. However,it is clear that the Board and the courts have on nu-merous occasions recognized that union demands forprovisions limiting an employer's power to dischargeemployeesaremandatorilybargainable.Thus,freedom from discriminatory discharge, seniorityrights, the imposition of a compulsory retirementage, have been recognized as subjects upon which anemployer must bargain,although all of these concernthe very existence of the employment itself.While employment security has thus properly beenrecognized in various circumstances as a conditionof employment,it surely does not follow that everydecision which may affect job security is a subject ofcompulsory collective bargaining.Many decisionsmade by management affect the job security of em-ployees. Decisions concerning the volume and kindof advertising expenditures,product design, themanner of financing, and sales, all may bear upon thesecurity of the workers'jobs.Yet itis hardly con-ceivable that such decisions so involve"conditionsof employment"that they must be negotiated withthe employees'bargaining representativeIn many of these areas the impact of a particularmanagement decision upon job security may be ex-tremely indirect and uncertain,and this alone may besufficient reason to conclude that such decisions arenot "with respect to ... conditions of employment."Yet there are other areas where decisions bymanagement may quite clearly imperil job security,or indeed terminate employment entirely. An enter-prise may decide to invest in labor-saving machinery.Another may resolve to liquidate its assets and goout of business.Nothing the Court holds todayshould be understood as imposinga dutyto bargaincollectively regarding such managerial decisions,which lie at the core of entrepreneurial control. Deci-sions concerning the commitment of investmentcapital and the basic scope of the enterprise are notin themselves primarily about conditions of employ-ment,though theeffectof the decision may be neces-sarily to terminate employment.If, as I think clear,the purpose of § 8(d) is to describe a limited area sub-ject to the duty of collectivebargaining, thosemanagement decisions which are fundamental to thebasic direction of a corporate enterprise or whichimpinge only indirectly upon employment securityshould be excluded from that area.In two cases where the Board found that employers un-lawfully refused to bargain on the subject of companyhousing, the courts agreed that such housing is a manda-torybargainingsubject ifunder the circumstances theterms of occupancy of company housesaffect conditionsof employment.3Enforcing the Board's order in theLehighcase, the Fourth Circuit made it clear that itsearlier decision inHart Cotton Mills4was not intendedto require that, in order to be a proper bargaining subject,company houses must be a necessary part of the enter-prise, or their occupancymustaffect the workers' pay. Itissufficient, the court said, that"their ownership ormanagementmaterially affectsthe conditionsof employ-ment."[Emphasis supplied.]This prerequisite,the courtconcluded, was met in theLehighcase because companyhouse rents were below the prevailing rate-for privatehousing, and 25 percent of the employees who occupiedcompany houses had the additional advantage of residingnear the plant where other housing was hard to get. Onthe other hand, the Fifth Circuit in theBemiscase heldthat the bargaining order was not sufficiently supportedby the facts of the case.5 Unlike the Fourth Circuit, theFifth Circuit took the view that company housing maynot be regarded as a condition of employment unless-there is "some necessity,either imposed by the employeror by the force of circumstances" which requires the em-plovee to subject himself to the conditions of occupancyof company housing. According to the court, otheradequate housing appeared to be available, and rentalscharged by the employer were not "so low as to be partialremuneration for services and, therefore, in effectwages."The General Counsel states that the Union at no timemeant to forego any right nor waive its right to bargainabout company housing. Moreover, he argues, althoughthe collective-bargaining agreement executed by theparties in 1964 was silent with respect to company hous-ing, this silence does not constitute a relinquishment oftheUnion's statutory right to bargain concerning anychanges in the rental payments for such housing. Ac-cordingly, the General Counsel concludes, when theRespondent Company unilaterally increased these rents,it thereby violated Section 8(a)(5) of the Act.It is by now well settled that an employer violates hisduty to bargain in good faith within the meaning of Sec-tion 8(a)(5) of the Act when he unilaterally puts into ef-fectwage increases or otherwise unilaterally changesterms and conditions of employment of employees, eitherwithout discussion with the latter's representative, or be-fore an impasse is reached.6 In this regard, what theSupreme Court said inN.L.R.B. v. Katz, supra,747, isappropriate here:Unilateral action by an employer without priordiscussion with the union does amount to a refusal tonegotiate about the affected conditions of employ-ment under negotiation, and must, of necessity ob-3N L R B v Lehigh Portland Cement Corporation,205 F 2d 8216N L R B v Benne Katz,dlb/a WilliamsburgSteel Products Co,369(C A4),N L R B vBemis BrosBagCompany, 206 F 2d 33 (C A 5)U S 736,Ken'sBuildingSupplies,142 NLRB 235, enfd 333 F 2d 84"N L R B v Hart Cotton Mills, Inc ,190 F 2d 964 (C A 4)(C A 6), R CCanCompany, 144 NLRB 210,enfd.asmodified 3405Cited in in 3F 2d 433 (C A 5) AMERICAN SMELTING AND REFINING COstruct bargaining, contrary to the congressional pol-icy. It will often disclosean unwillingnessto agreewith theunion.Itwill rarely be justified by anyreason of substance .... we do not foreclose the pos-sibility that there might be circumstances which theBoard could or should accept as excusing or justify-ing unilateralaction. . .Therefore, unilateral action by a party to a collective-bargaining agreement is not in itself an unfair labor prac-tice as a distinction must be made between employing theterm as a conclusion of law and a descriptive act. For ex-ample, if the employer is not required to bargain, as amatter of law, upon a particular matter, as where the sub-ject under discussion is not cognizable under the terms ofSection 9(a) of the Act,' then the employer is free to takeunilateral action with impunity." If, however, the matteris a proper subject for bargaining, and the employer dur-ing the course of negotiations unilaterally changes theconditions of employment without first consulting his em-ployees' representative, generally, this is an unfair laborpractice. 9In determining whether a unilateral act amounts to anunfair labor practice, a distinction must also be made asto when, in relation to the signing of a collective-bargain-ing agreement, the complained of act occurred. Unilateralaction taken during a union organizational campaign at atime when the employees' duly authorized representativehas not yet been recognized by the employer, or afterrecognition of the union but before execution of an agree-ment, is sometimes part of a scheme to undermine theunion by bypassing it; or its purpose may be to avoid theduty to bargain. Such unilateral action is usually an unfairlabor practice as it undermines the representative statusof the union by indicating to employees that it is notnecessary for them to belong to a union in order to obtainsatisfactory employment terms.10 On the other hand, uni-lateral action taken after recognition of the Union andduring the term of the contract, should be treated on a dif-ferent basis as the determinative factors existent in thesituation described immediately above are usually nolonger present after the parties have entered into a collec-tive-bargaining agreement."By definition, a collective-bargaining agreement is theembodiment of the terms and conditions of employmentreached as the result of contract negotiations between theemployer and the accredited representative of his em-ployees.This collective-bargaining relationship, how-ever, does not carry with it the connotation that all sub-jects discussed in the precontract bargainingsessions ulti-mately found their way into the agreement as it is com-mon knowledge that many proposals considered duringthenegotiations leading to the agreement are notmemoralized in the agreement as it is finally executedThe subjects of bargaining listed under this section are "rates of pay,wages, hours of employment, or other conditions of employment ""AmericanRadioAssociation,82 NLRB 1344N L R B v Katz,369 U S 736,N L R B v Crompton-HighlandMills, inc ,337 U S 217,Ken's Building Supplies,142 NLRB 235, enfd333 F 2d 84 (C A6), Tower Hosiery Mills, Inc,81 NLRB 658, ofWW Cross and Company, Inc,77 NLRB 1162 There are exceptions tothis general principle of law There is no duty to bargain during a slow-down(Phelps Dodge Copper Products Corporation,101NLRB 360,368), violatoion of a no-strike provision(United Elastic Corporation, 84NLRB 768, 773), cfMontgomery Ward & Co, incorporated,39 NLRB229, where negotiations were "in suspension "209because many proposals are either discarded, rejected,opposed, or disagreed with by the parties during precon-tract negotiations.Section 8(d) of the amended Act provides, in pertinentpart, as follows:the duties so imposed [bargaining] shall not be con-strued as requiring either party to discuss or agree toany modification of the terms and conditions con-tained in a contract for a fixed period, if such modifi-cation is to become effective before such terms andconditions can be reopened under the provisions ofthe contract.Thus, there is no legal duty under the provisions of Sec-tion 8(d) to bargain about a condition of employmentcovered by an existing agreement for a fixed period, norcan either party be required to discuss or agree to modifi-cation of any of the terms of a contract which wouldbecome effective at a time prior to the expiration of thecontract.The effect of Section 8(d) was discussed in theJacobsManufacturing Companycase.12 In that proceeding thecontract was to continue for 2 years with a wage reopenerclause after 1 year. When the contract was in effect for in-crease in wage rates, and revision in anexistinggroup in-surance plan and also requested theestablishmentof anemployees' pension fund. During precontract negotia-tions, the details of the group insurance plan werethoroughly discussed and the final agreementon it in-cluded in the provisions of the executed contract. A pen-sion plan, however, had never before been discussed bythe parties. The Board held that the employer's refusal todiscuss pensions with the Union was a violation as it hadnot been previously raised or discussed by the parties normentioned in the contract. However, held the Board, itwas not a violation for the employer to refuse to discussthe insurance program during the wage reopeningnegotiations although it was not mentioned in the existingcontract because the parties had "consciously explored"the subject during precontract bargainingsessions. 13When the Board's Order in theJacobscase was en-forced by the Court of Appeals for the Second Circuit, itstated:"Before the National Labor Relations Act wasamended by the Taft-Hartley Act an employer wasunder a duty, upon request, to bargain with therepresentatives of his employees as to terms and con-ditions of employment whether or not an existing col-lective bargaining agreement bound the parties as tothe subject matter to be discussed. However, § 8(d)of the amended Act ... narrowed this requirement..The respondent's position is that, except as tosubjects expressly reserved for further negotiationsina reopening clause, any fixed period contractLanglade Veneer Products Corporation,118 NLRB 985CfMcDonnell Aircraft Corporation,109 NLRB 930, 934 This caseat page 935also points out that a distinction must be made between con-tract negotiationsand contractadministration in considering the Board'srole in these situationsSee alsoCrown Zellerbach Corporation,95NLRB 753,7541294NLRB 1214"SeeLong Lake Lumber Company,160 NLRB 1475, where theBoard remmededemployers that theyhave a "continuousduty to bargainabout the 'unwrittenterms' of acontract when those unwritten terms dealwith wages,hours,and other conditionsof labor "14 196 F 2d 680, 683-684 (1952) 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDcreates a static period in the entire industrial relation-ship between the employer and his employees, forthe term of the contract, even as to aspects of thatrelationshipwhich were not covered ... in thenegotiations leading up to it.We, however, agree with the Board that § 8(d) can-not fairly be given such broad effect. The purpose ofthisprovision is, apparently, to give stability toagreements governing industrial relations.But, theexception thus created necessarily conflicts with thegeneral purpose of the Act, which is to require em-ployers to bargain as to employee demands when-ever made to the end that industrial disputes may beresolved peacefully without resort to drastic mea-sures likely to have an injurious effect upon com-merce, and the general purpose should be given ef-fect to the extent there is no contrary provision.Since the language chosen to describe this exceptionisprecise and explicit, "terms and conditions con-tained in a contract for a fixed period," we do notthink it relieves an employer of the duty to bargain asto subjects which were neither discussed nor em-bodied in any of the terms and conditions of the con-tract.Therefore, we hold that it was the Respond-ent's statutory duty to bargain on the subject of pen-sions. In so deciding, however, as we have alreadyindicated in commenting upon the Board's rulingconcerning the group insurance issue, we do not in-tend to pass upon the effect, if any, on the duty tobargain, of mere previous discussion of a subjectwithout putting any terms and conditions as to it intothe contract. 15ConclusionsIn theBemiscase, 96 NLRB 728, the Board reversedthe Trial Examiner's finding dismissing the complaint inwhich he concluded that because the respondent andunion negotiated a comprehensive contract, although theagreement did not include any provision relating to com-pany housing facilities,that the respondent company hadnot refused to bargain in good faith within the meaning ofSection 8(a)(5) when it insisted the rental of companyhousing had nothing to do with "working conditions" andis therefore not the subject of collective bargaining.The Board in reversing the Trial Examiner and findinga violation held that "employer provided living accom-modations are encompassed within the terms `wages' and`conditions' of employment where such accommodationsare an integral part of the employment relation." TheBoard citingN.L.R.B. v. Hart Cotton Mills, Inc.,190F.2d 964 (C.A. 4), stated: "the Company's contentionthat company houses are not a proper subject of negotia-tion with a union representing the employees cannot besustained as a general proposition," and that"the subjectis one in which the employees have so great an interest inconnection with their work that it should be a subject ofbargaining between the employer and the representativesof the men."(Emphasis supplied.) 96 NLRB 728, 731.In theBemiscase, the lease provided that the premisescould not be subleased and that only company employeeswere eligible to rent the dwelling units except with'InN L R B v Niles-Bement PondCompany,199 F 2d 713 (C A2), the courtfollowed thesame doctrine and held that a unioncould de-respect to two ministers serving the village and themanager of the village store. Rent could be deducted fromwages owed the employees and occupancy was condi-tioned upon continuing in the respondent's employ. Inevaluating these various factors, the Board concluded"that the interest of the employees in the subject of com-pany housing rentals is so closely connected with theirwork that it cannot be deemed a nonbargainable sub-ject."(Emphasis supplied.) Id. at 731-732.The Board found no merit in the respondent's conten-tion that it was not required to bargain because only aportion of the employees in the bargaining unit lived incompany-owned dwellings. "Of the 295 to 300 dwellingunits owned by the Respondent," stated the Board, "ap-proximately 85 percent or 250 are rented to employees inthe unit. This is a substantial portion of the unit. But wehave held that`the Actvests in a bargaining representa-tive the authority to bargain foreach and allof the em-ployees in an appropriate unit, and correspondinglyrequires to bargain on matters that affect only a portion ofthe employees in the unit, regardless of what that portionmay be.' We have also held that the fact that whether ornot employees are free to live in. company houses doesnot alter the employer's statutory obligation." In conclud-ing, the Board found company owned-and-operated hous-ing units were a manadatory subject of collective bargain-ing becausethe rentalof such units is an intergral part ofthe subject of company housing.(Emphasis supplied.) Id.at 732.In theLehighcase, 101 NLRB 529, 532-533, the factswere as follows: Of the 65 dwelling units owned by theRespondent, 50 were rented to employees in the bargain-ing unit, 10 were rented to nonunit employees, includingsupervisors and clerical employees, and 5 were rented tononemployees. Of these five dwelling units, three wereoccupied by persons who were employees when their oc-cupancy commenced but who were no longer employeesof the respondent; one was occupied by the mother of anemployee who paid the rent but did not live there; andone which included a house and farm was leased to anonemployee who in turn sublet it to an employee withtheapprovalof the respondent. Sixty-two of thecompany-owned dwellings were within a radius of 1 milefrom the plant with the majority situated within 1/2 mileor less of the plant One hundred thirty-one employeesowned their homes within a 1- to 20-mile radius of theplant, and fifty-seven employees rented private housingwithin a 1- to 35-mile radius of the plant. Housing in thevicinity of the plant was in strong demand. Maintenanceand repairs of the company-owned dwelling units wastaken care of by the respondent's department of valuationand property. The amount of the rent of the company-owned dwelling units varied with the size of the unit andwith the conveniences within the unit. Some employeespaid their rent in cash; the majority, however, had thesame deducted from their paycheck after having firstdelivered a written authorization for such deduction tothe respondent.The respondent announced a rent increase on all of itsdwellings. This was the only increase in rent in 14 years.When the union protested the rent increases, the com-pany replied that company houses are not a proper sub-mand negotiation over a Christmas bonus when there was no provisionconcerning the item in the contract AMERICAN SMELTING AND REFINING CO211ject of bargaining unless it can be shown that companyhouses are a necessary part of the enterprise and that theyare rented at such rates to the employees as to representa substantial part of the employees' remuneration.The Trial Examiner found a violation of Section 8(a)(5)for the following reasons: (1) the rents were so nominalas to represent a substantial part of the employees' remu-neration in that the privilege of living in a company-owned dwelling represents an "emolument of value"because it saves employees expenses of transportation ifthey had to live elsewhere; (2) housing was scarce in thearea so that the employees were necessarily obliged tolive in company facilities if they desired to work at therespondent's plant; and (3) the tenancy of company-owned houses is an incident of the employer-employeerelationship and therefore, therental of such units beingan integral part of the subject of company housing is amandatory subject of collective bargaining.The Board affirmed the Trial Examiner with no com-ment other than a footnote (fn. 2, at 529) in which itstated:Like the Trial Examiner we conclude that in this casethe rental of the company-owned houses was amatter included among the conditions of the em-ployees' employment and bargaininable as a condi-tion of employment,whether or not it is treated as in-cluded within the term "wages" as used in Section9(a) of the Act.We do not disagree with the Trial Ex-aminer in finding that such subject matter is properlyconsideredwithin the term "wages." [Emphasissupplied.]InFloridaCitrusCanners Cooperative,16the em-ployer was held to have committed an unfair labor prac-tice by evicting strikers from company-owned houseswhile the strikers were engaged in an unfair labor practicestrike.The Board held thatthe employees rental of suchhouseswasa valuable incident of the employer-employeerelationship even though the rental of housing accomoda-tions does not constitutewages. The Board stated:The Trial Examiner found that the rentals of theRespondent's housing units were low enough to con-stitute partial remuneration for services, and, in ef-fect, wages. We do not adopt this finding. There is noevidence in the record that the employees who livedin company housing were paid less wages than thosewho lived elsewhere.Having found that the strikers were unfair laborpractice strikers, their discharge during the strike,even though the Respondent may have assumed thatthe strikers were engaged in an economic strike, is,of course, violative of the Act. The record shows thatRespondent's housing accommodations were rentedonly to employees or familes of employees. Thus, itwas as a result of the employer-employee relation-ship that employees were entitled to live in these ac-commodations in the first instance. Living nearer toone's place of work than the majority of the em-ployees, and, more particularly at a nominal rental,was a substantial advantage for the employee-occu-pants.Accordingly, we find thatthe rental of the housingaccommodations of the Respondent was a valuableincidentof the employer-employee relationshipwithin the meaning of Section 8(a)(3) of the Act. Theeviction or attempted eviction from these rental unitswas coercive as well as discriminatory when appliedbecause the employees were on strike, and con-stituted unlawful interference with their statutoryrights. [Emphasis supplied.]Itwould appear from an analysis of the above-citedthree cases that beginning with theBemisandLehighcases and confirmed as recently as 1959 in theFloridaCitrus Canners Cooperativecase that the rental of com-pany housing accommodations is by its very nature an in-tegral part of the employment relation and a valuable in-cident of the employer-employee relationship and thusnecessarily included among the conditions of the em-ployees' employment and bargainable as a condition ofemployment whether or not it is treated as includedwithin the term "wages" as used in Section 9(a) of theAct.17 This is confirmed by the above-underlined state-ments of the Board and also the Board's statement in theLehighcase that company housing is "included amongthe conditions of employees' employment and bargaina-ble as a condition of employment, whether or not it istreated as included within the term `wages' as used in Sec-tion 9(a) of the Act." Accordingly, company housing istreated by the Board in a manner unrelated to and notlimited by the narrow issue of whether rents are partialremuneration for services, and, in effect wages.18Based upon Board precedent,supra,and for thereasons cited therein, it is found that the Respondent wasunder an obligation to bargain with the Union concerningrent increases. By failing to notify the Union of theproposed rent increases for its housing, by refusing, uponrequest, to bargain concerning such charges, and by uni-laterally determining the reasonableness of the proposedrental changes, the Respondent has acted in derogation ofits duty under the statute and has failed to bargain collec-tively in violation of Section 8(a)(5) and (1) of the Act.19THE REMEDYHaving found that the Respondent, by failing to notifythe Union of the proposed rental changes for its housingat Silver Bell, Arizona, by refusing upon request to bar-gain concerning such changes, and by unilaterally deter-mining the reasonableness of the proposed rental in-creases, has refused to bargain collectively. In order to ef-fectuate the policies of the Act, it shall be recommendedthat the Respondent be required to notify the Union ofany rental changes that in the future it may desire to ef-fect, that the Respondent be required, upon request, tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unitswith respect to the rentals charged for its housing accom-16 124NLRB 1182.17 Seesupra16CfFlorida Citrus Canners Cooperative,above See also p 200supra,for the principle that if the termsof occupancyof company hous-ing affect conditions of employment, it is a mandatorysubject ofbargain-mg10The aboveconclusionsapply only toa "company town," that is, acommunity which, including premises occupied by the wrokers, is ownedby the employer and not to a situation where the company rents only a fewdwellings to its employees Company towns result from the fact that cer-tain firms establish themselves in uninhabited areas thus necessitating theprovision of housing, school, and other facilities by the firm in order to ob-tain the necessary labor310-5410-70-15 212DECISIONSOF NATIONALLABOR RELATIONS BOARDmodations and trailer parking areas,and that the Respond-ent be required to refrain in the future from determiningthe reasonableness of proposed changes in such rentalswhereby employees in these units may be affected (ex-cluding nonemployees),without prior consultation withthe Union.Upon the foregoing findings of fact,and upon the entirerecord in the case,there are made the following:CONCLUSIONS OF LAW1.TheRespondent is an employer engaged in com-merce within the meaningof Section 2(6) and (7) of theAct.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.All employees of theRespondent in the classifica-tions setforth inthe agreement between the Respondentand the Union, effectiveduring theperiod fromNovember 1, 1964,through September30, 1967;exclud-ing all other employees, office clericalemployees,guards,watchmen, and supervisors as definedin the LaborManagement RelationsAct, as amended,constitute a unitappropriatefor the purposeof collective bargainingwithin the meaning of Section 9(b) of the Act.4.The Unionat all times material has been and is theexclusive representative of all the employees in theaforesaid bargaining unit within the meaning of Section9(a) of the Act.5.By refusing on and sinceabout July 22, 1966, tobargain collectively with the Unionas the representativeof the employeesin the aforesaid bargaining unit, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.6.The aforesaid unfair laborpractices are unfair laborpractices affecting commerce within the meaning of Sec-tion 7 of the Act.Upon the basisof the foregoing findingsof fact andconclusions of law and upon the entire record in this case,it is recommended,pursuant to Section10(c) of the Na-tional LaborRelationsAct, as amended,the issuance ofthe following:RECOMMENDED ORDERRespondent,American Smelting and Refining Com-pany, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing,upon request,to bargaincollectivelywith Local Union13886,InternationalUnionof District50, UnitedMine Workers ofAmerica (Ind.), as the exclu-sive representative of all the employees in the unit setforthand described in paragraph 3 of the Conclusions ofLaw herein with respect to the reasonableness ofproposed changes in rentals at the Respondent's SilverBell, Arizona,operation.(b)Making determinationswithrespect to thereasonableness of rental changes and affecting any em-ployees in the unit above described,without prior con-sultation with the above-named Union.(c) In any like or related manner interfering with theefforts of theabove-namedUnionto bargaincollectivelyon behalf ofthe employees in the above-described unit.2.Take thefollowing affirmative action which it isfound will effectuate the policiesof the Act:(a)Uponrequest,bargaincollectivelywith LocalUnion13886, International Union of District50, UnitedMineWorkers of America (Ind.),as the exclusiverepresentative of all its employees in the aforesaid unitwithrespect to the reasonableness of any changes, nowin effect or hereafter proposed,in rentals charged em-ployees at company-owned housing and trailer parkingareas at its Silver Bell, Arizona,facility.(b)Post at its operation in SilverBell, Arizona,copiesof the attached notice marked"Appendix." [Board's Ap-pendix substituted for Trial Examiner'sAppendix.] 20Copies ofsaid notice,to be furnishedby theRegionalDirector for Region 28, after being duly signed by arepresentative,shall be posted by the Respondent, im-mediately upon receipt thereof,and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shallbe taken byRespondent to insure that said notices are not altered,defaced, or coveredby any othermaterial.(c)Notify theRegional Director for Region 28, inwriting,within20 days fromthe receipt of this Decision,what steps have been taken to comply herewith.2120 In the event that this RecommendedOrder is adopted by the Board,the words "a Decisionand Order" shall be substituted for the words "theRecommendedOrder of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrderis enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcingan Order" shallbe substituted for the words "a Decisionand Order."21 If these Recommendations are adopted by the Board, this provisionshall be modified to read.Notify theRegional Director for Region 28, inwriting,within 10 days from the dateof this Order,what steps theRespondent has takento complyherewith."